Citation Nr: 1047457	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who had active service from September 
1989 to March 1990 and from October 1990 to January 1993.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a February 2008 rating decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran's claims file was subsequently transferred to the 
jurisdiction of the Albuquerque, New Mexico, RO.

The Veteran had also initiated an appeal seeking service 
connection for a back disorder.  In his January 2009 Substantive 
Appeal on VA Form 9, he limited his appeal to the matters of the 
rating for generalized anxiety disorder and entitlement to TDIU.  

Notably, November 2010 written argument by the Veteran's 
representative refers to his psychiatric symptoms from 1999 to 
2002, and to hearing testimony in August 2004.  Those events were 
prior to the award of service connection for generalized anxiety 
disorder, rated 50 percent, effective in January 2002 (by a 
January 2005 rating decision implementing a January 2005 decision 
by the Board) .  The instant claim for increase was received in 
April 2007 (and the relevant period for consideration begins in 
April 2006).  See Hazan v. Gober, 10 Vet. App. 511 (1997) (When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during the 
period one year prior to the application.)  Earlier records are 
not pertinent other than for providing a picture of the history 
of the disability.  Furthermore, the written argument asserts 
that the Veteran has not received a formal VA compensation 
examination in eight years (since November 2002); however, the 
record includes a report of a May 2007 VA psychiatric evaluation.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

As was noted above, the most recent VA psychiatric evaluation of 
the Veteran of record was in May 2007.  In November 2010 written 
argument his representative asserts that the Veteran's desire to 
hurt himself has been increasing and his anxiety seems to be 
worsening.  Although the allegation that the Veteran has not been 
afforded a VA psychiatric examination since November 2002 is 
inaccurate, the Board finds that nonetheless a contemporaneous VA 
examination to assess the disability is necessary.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (an examination is 
necessary where a Veteran alleges worsening, and the most recent 
VA examination was two years prior).

In addition, the record reflects that the Veteran receives 
ongoing VA and/or private mental health treatment.  Thus, VA is 
on notice of additional likely-pertinent medical records that are 
outstanding; and must be secured.

Furthermore, the Veteran's disability picture is complicated by a 
long-standing problem with alcohol/substance abuse (and he has 
diagnoses of coexisting non-service-connected disorders to 
include active alcohol and cocaine dependence).  Compensation is 
not payable for disability due to primary alcohol 
abuse/dependency or drug abuse.  See Allen v. Principi, 237 F. 3d 
1368, 1376 (Fed. Cir. 2001).

Finally, staged ratings may be appropriate in a claim for 
increase when the factual findings show distinct time periods 
when the disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the provider(s) of any additional treatment 
or evaluation he has received pertinent to 
his psychiatric claim (records of which are 
not already associated with his claims file), 
and to provide any releases necessary for VA 
to secure records from any private providers 
identified.   In conjunction with this 
request he should be advised of the 
provisions of 38 C.F.R. § 3.158(a).  The RO 
must obtain complete clinical records of all 
such treatment and evaluation from the 
sources identified by the Veteran, 
specifically including records of all VA 
treatment he has received since April 2006 
(one year prior to his claim for increase).  
If any private provider does not respond to 
the RO's request for records, the Veteran 
should be so notified, and advised that 
ultimately it is his responsibility to ensure 
that such records are received.

2.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist to 
determine the current severity of his 
service-connected generalized anxiety 
disorder.  The Veteran's claims file must be 
reviewed by the examiner in conjunction with 
the examination.  The examiner should 
identify and describe the nature, frequency, 
and severity of all current psychiatric 
symptoms.  The examiner should be provided a 
copy of the General Rating Formula for Mental 
Disorders, and should acknowledge the 
presence or absence of each symptom criterion 
for ratings in excess of 50 percent.  The 
examiner should distinguish, to the extent 
possible, the symptoms (and associated 
functional impairment) due to generalized 
anxiety disorder from symptoms (and 
impairment) due solely to coexisting non-
service-connected psychiatric diagnoses.  If 
such distinction cannot be made, it should be 
so noted (with explanation).  The examiner 
should opine specifically regarding the 
impact of the Veteran's generalized anxiety 
disodrer on his occupational and social 
functioning.  The examiner should explain the 
rationale for all opinions.
3.  The RO must ensure that the development 
sought above is completed and then 
readjudicate these claims.  If either remains 
denied (not granted to the Veteran's 
satisfaction), the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

